PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although afforded an opportunity to do so, appellant has elected not to file a brief in proper person. Having reviewed the entire record, we agree that no error requiring reversal of either the convictions or sentences occurred. Accordingly, we affirm the convictions, and the sentences imposed. However, we strike, because it was not orally pronounced, that portion of the order (entered on February 27,1996) placing appellant on probation following completion of his sentences which directs that appellant shall be responsible for the costs of mandated drug testing and evaluation. See Curry v. State, 682 So.2d 1091 (Fla.1996). We also strike that portion of the order which imposed a fine, because the statutory authority therefor is not cited. See Williams v. State, 674 So.2d 885 (Fla. 2d DCA 1996). On remand, the trial court may reimpose the fine, provided that it cites the statutory authority therefor.
AFFIRMED and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.